--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


Micronet Enertec Technologies, Inc.
 
2012 Stock Incentive Plan


FORM OF OPTION AGREEMENT


By and between


Micronet Enertec Technologies, Inc.
A Delaware corporation


(the "Company")
 
and


Name: ________________


Address: ______________


(the "Optionee")
 
 
 

--------------------------------------------------------------------------------

 


I.          NOTICE OF OPTION GRANT
 
 
Name of the Optionee: ___________________________

 
Address: ___________________________

 
  ___________________________

 
The undersigned Optionee has been granted an option to purchase shares of the
Company's Common Stock, $0.001 par value per share, (the "Option"), subject to
the terms and conditions of the Company's 2012 Stock Incentive Plan, as amended
(the "Plan"), and this Option Agreement (the "Option Agreement"), as follows:


Grant
Number                                                                     
      ______
 
 
Date of Grant and Vesting period
[•] options granted on _______, vested as follows: [•] options vested on
_______; [•] options vested on _______; and [•] options vested on __________,
respectively;



 
Exercise Price per Share
[•] options at an exercise price of US$ __ per share.

 
 
Total Number of Options Granted
[•]

 
 
Total Exercise Price  US$______

 
Designation under Section 102 of the Israeli Income Tax Ordinance [New Version],
1961 as amended, and the regulations thereunder (the "Tax Ordinance") or
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”): 
 
ƒ   Incentive Stock Option
 
ƒ   Non-Qualified Incentive Option


 
Term/Expiration Date:
Ten (10) years from Date of Grant, unless terminated earlier in accordance with
Section 8 of the Plan.



Vesting Dates:
 
 
q
The Option shall vest in numbers of whole shares, subject to Optionee's
continuing to be an Employee, member of the Board or service provider of the
Company or a subsidiary of the Company, as the case may be, through the
applicable vesting date, according to the following vesting schedule (the
"Vesting Schedule"):

 
 
 

--------------------------------------------------------------------------------

 
 
II.         AGREEMENT


 
1.
Definitions



 
(a)
Capitalized terms used herein and not otherwise defined shall have the meaning
attributed to such terms in the Plan.



 
(b)
The undersigned Optionee has been granted the Option to purchase shares of
Common Stock of the Company. The Option is granted in accordance with the terms
and conditions herby specified and attached in the notice of Option Grant (the
"Notice of Grant"), and subject to the terms and conditions of the Plan, this
Option Agreement, the Code and the Tax Ordinance.



 
2.
Grant of Option



 
(a)
Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Optionee, an Option on the terms set forth in the
Notice of Grant.

 
 
(b)
In accordance with the provisions of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan shall prevail.

 
 
(c)
The Optionee is aware that: (i) the Company intends to issue additional awards
in the future to various individuals, as the Company in its sole discretion
shall determine; and (ii) the Company may increase its share capital by new
securities in such amount as it finds necessary and appropriate; and the
Optionee hereby waives any claim and/or demand it has or may have regarding such
issuance or increase.

 
 
(d)
The Optionee further represents that he is familiar with the Company’s business
and financial condition, and has acquired sufficient information regarding the
Company in order to reach an informed and knowledgeable decision to participate
in the Plan and to receive the Option.



 
3.
Exercise of Option



 
(a)
Right to Exercise. The Option shall be exercisable from the Date of Grant and
prior to the expiration date of the term in accordance with the Vesting
Schedule, the applicable provisions of the Plan and this Option Agreement.



 
(b)
Method of Exercise. The Option shall be exercisable by delivery of an exercise
notice in the form attached hereto as Exhibit B (the "Exercise Notice"), and
such other representations and agreements, as may be required by the Company. In
addition, Optionee hereby agrees to sign any and all documents as may be
required by law in connection with the exercise of the Option. The Exercise
Notice shall be accompanied by (1) payment of the aggregate Exercise Price for
the number of shares to be purchased and (2) payment of the aggregate
withholding taxes due with respect to the exercised shares, if applicable. The
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price and
withholding taxes due with respect to the exercised Option, if applicable.



 
(c)
No shares shall be issued pursuant to the exercise of the Option unless such
issuance and such exercise comply with all applicable laws and regulations. If
any law or regulation requires the Company to take any action with respect to
the shares specified in the Exercise Notice before the issuance thereof, then
the date of their issuance shall be extended for the period necessary to take
such action.  Assuming such compliance, for income tax purposes the shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such shares.



 
 

--------------------------------------------------------------------------------

 
 
 
(d)
The Option may be exercised only to purchase whole shares, and in no case may a
fraction of a share be purchased. If any fractional shares would be deliverable
upon exercise, such fraction shall be rounded up or down, to the nearest whole
number. Half of a share will be rounded down.

 
 
4.
Method of Payment



Payment of the aggregate Exercise Price shall be made, in the sole discretion of
the Board or the Compensation Committee administering the Plan, by any of the
following: (a) cash, (b) check, or (c) a combination thereof, at the election of
the Optionee. The payment shall be made in U.S. Dollars.


 
5.
Restrictions on Exercise



The Option may not be exercised until such time as the shareholders of the
Company have approved the Plan, or if the issuance of shares upon such exercise
or the method of payment of consideration for shares would constitute a
violation of any applicable law or regulation.


 
6.
Non-Transferability of Options.



 
(a)
The Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of the Plan and this Option Agreement shall
be binding upon the executors, heirs, successors and assigns of Optionee.



 
(b)
Shares sales are subject to the Company’s Certificate of Incorporation, as
amended, Bylaws as amended, U.S. federal and state securities laws and other
applicable restrictions on transfer. Shares may not be sold or transferred
directly or indirectly to a competitor of the Company. The Board or the
Compensation Committee shall determine, in their sole discretion, whether a
certain transfer of shares is not allowed according to this Section.



 
7.
Tax Consequences



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the grant and/or exercise and/or release of the Option and
the sale and/or release of shares issueable upon the exercise of the Option
and/or from any other event or act (whether of the Optionee or of the Company or
its Subsidiaries), will be borne solely by the Optionee, and Optionee will be
solely liable for all such taxes, fees and other liabilities.


The Company shall withhold taxes according to the requirements under all
applicable laws, rules, and regulations, including withholding taxes at the
source.
 
Furthermore, the Optionee hereby agrees to indemnify the Company and any
subsidiary that employs the Optionee, and the Company’s or such subsidiary's
shareholders and directors and officers and hold them harmless against and from
any and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the requirement to withhold, or to
have withheld, any such tax from any payment made to the Optionee. Except as
otherwise required by law, the Company shall not be obligated to honor the
exercise of any Option by or on behalf of an Optionee until all tax consequences
(if any) arising from the exercise of such Option are resolved in a manner
reasonably acceptable to the Company.
 
 
 

--------------------------------------------------------------------------------

 


 
8.
Governing Law; Severability



This Option Agreement shall be governed by, and interpreted in accordance with,
the laws of the state of Delaware, without regard to conflict of law principles
of any jurisdiction.


 
9.
Entire Agreement



The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to Optionee's interest except by means
of a written instrument signed by the Company and the Optionee.


 
10.
Confidentiality



The Optionee agrees and acknowledges that the terms and conditions of this
Option Agreement, including without limitation the number of shares for which
the Option has been granted, are confidential. The Optionee agrees that he will
not disclose these terms and conditions to any third party, except to the
Optionee’s financial or legal advisors, tax advisors or family members, unless
such disclosure is required by applicable law.


 
12.
No Guarantee of Continued Service



OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER,
BOARD MEMBER OR AS AN EMPLOYEE, AS THE CASE MAY BE, AT THE WILL OF THE COMPANY.
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AND SHALL
NOT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE OPTIONEE'S EMPLOYMENT OR ENGAGEMENT, AS THE CASE MAY BE, AT ANY TIME,
WITH OR WITHOUT CAUSE.
 
 
 

--------------------------------------------------------------------------------

 


By affixing his signature hereunder, Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Option Agreement. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan or this Option Agreement. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.
 
OPTIONEE
 
MICRONET ENERTEC TECHNOLOGIES, INC.
     
Signature
 
By:
     
Print Name
 
Name:
     
Residence Address
 
Title:
 

 
Attachments:
 
 
§
Exhibit A: Micronet Enertec Technologies, Inc – 2012 Stock Incentive Plan

 
 
§
Exhibit B: Notice of Exercise.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LAPIS TECHNOLOGIES, INC.
 
(now known as Micronet Enertec Technologies, Inc.)
 
2012 STOCK INCENTIVE PLAN
 
A PLAN UNDER SECTION 102 OF THE ISRAELI INCOME TAX ORDINANCE AND
 
THE UNITED STATES INTERNAL REVENUE CODE OF 1986
 
As amended through September 30, 2014
 
1.
NAME AND PURPOSE OF THE PLAN

 
 
1.1
This plan, as amended from time to time, shall be known as the Lapis
Technologies, Inc.  2012 Stock Incentive Plan (the “2012 Plan” or the “Plan”).

 
 
1.2
The Plan is intended as an incentive to retain in the employ of, and as
directors, consultants and advisors to Lapis Technologies, Inc., a Delaware
corporation (the “Company”), and its subsidiaries (including any “employing
company” under Section 102(a) of the Ordinance (as hereinafter defined) and any
“subsidiary” within the meaning of Section 424(f) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), collectively, the
“Subsidiaries”), persons of training, experience and ability, to attract new
employees, directors, consultants and advisors whose services are considered
valuable, to encourage the sense of proprietorship and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries, by granting to such persons options (the “Options”) to
purchase shares of the Company’s common stock, $0.001 par value per share (the
“Stock”, and the grant of Options to purchase shares of Stock, the “Award”).

 
 
1.3
Options granted under this Plan to Israeli residents shall be granted pursuant
to the Israeli Income Tax Ordinance (New Version), 1961, as amended, including
the Law Amending the Income Tax Ordinance (Number 132), 2002 (the
“Ordinance”)  and any regulations, rules or orders or procedures promulgated
thereunder (the “Rules”).

 
 
1.4
The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and that transactions of the type specified in subparagraphs (c)
to (f) inclusive of Rule 16b-3 by officers and directors of the Company pursuant
to the Plan will be exempt from the operation of Section 16(b) of the Exchange
Act.  Further, the Plan is intended to satisfy the performance-based
compensation exception to the limitation on the Company’s tax deductions imposed
by Section 162(m) of the Code with respect to those Options for which
qualification for such exception is intended and to comply with Code Sections
409A and 422.  In all cases, the terms, provisions, conditions and limitations
of the Plan shall be construed and interpreted consistent with the Company’s
intent as stated in this Section 1.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
ADMINISTRATION OF THE PLAN.

 
 
2.1
The Board of Directors of the Company (the “Board”) may appoint and maintain as
administrator of the Plan a Committee (the “Committee”) consisting of two or
more directors who are, to the extent required under applicable law,
“Non-Employee Directors” (as such term is defined in Rule 16b-3 of the Exchange
Act) and “Outside Directors” (as such term is defined in Section 162(m) of the
Code), which shall serve at the pleasure of the Board.  If the Committee is
appointed, the Committee, subject to Sections 4 and 8 hereof, shall have full
power and authority to designate recipients of Options, to determine the terms
and conditions of respective Option agreements (which need not be identical)
(the “Option Agreements”), including the vesting schedule of the Options, which
may be performance based (the “Vesting Schedule”) to interpret the provisions
and supervise the administration of the Plan, to accelerate the right to
exercise, in whole or in part, any previously granted Option, to grant new
options in exchange for existing Options (subject to Section 15 and to the
extent that such exchange does not cause the Options to be subject to Code
Section 409A) to determine whether an Award has been earned (if performance
requirements must be satisfied) and to make technical amendments to the Plan
including amendments required under the Code.  The Committee may also amend the
terms of any Option theretofore granted, prospectively or retroactively, but no
such amendment shall impair the rights of any Optionee without the Optionee’s
consent.

 
 
2.2
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options granted under the Plan, shall make such rules as it deems
necessary for the proper administration of the Plan, shall make all other
determinations necessary or advisable for the administration of the Plan and
shall correct any defects or supply any omission or reconcile any inconsistency
in the Plan or in any Options granted under the Plan in the manner and to the
extent that the Committee deems desirable to carry into effect the Plan or any
Options.

 
 
2.3
Subject to the Company’s certificate of incorporation, as amended, and bylaws,
as amended, the act or determination of a majority of the members of the
Committee shall be the act or determination of the Committee and any decision
reduced to writing and signed by all of the members of the Committee shall be
fully effective as if such decision had been made by the Committee at a meeting
duly called and held.  Subject to the provisions of the Plan, any action taken
or determination made by the Committee pursuant to this and the other Sections
of the Plan shall be conclusive on all parties.

 
 
2.4
The Committee may delegate to one or more executive officers of the Company the
authority to grant an Award under the Plan to persons eligible to receive such
Awards other than an officer or director of the Company or any other person
whose transactions in the Company’s Stock are subject to Section 16 of the
Exchange Act (an “Insider”).

 
 
2.5
In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan of
Options or Stock as hereinafter defined does not consist of two or more
Non-Employee Directors, or if there shall be no such Committee, then the Plan
shall be  administered by the Board, and references herein to the Committee
(except in the proviso to this sentence) shall be deemed to be references to the
Board, and any such grant, award or other acquisition may be approved or
ratified in any other manner contemplated by subparagraph (d) of Rule 16b-3;
provided, however, that options granted to the Company’s principal executive
officer or to any of the Company’s other three most highly compensated officers
(other than the principal executive officer and the principal financial officer)
that are intended to qualify as performance-based compensation under Section
162(m) of the Code may only be granted by the Committee.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
SCOPE OF THE PLAN.

 
 
3.1
Subject to the terms of Section 3.3 hereof, the total number of shares of Stock
reserved and available for grant and issuance pursuant to this Plan will be
750,000, all of which can be Incentive Options.  In addition, if shares of Stock
are subject to an Award that terminates without such shares of Stock being
issued, then such shares of Stock will again be available for grant and issuance
under this Plan.  Should any Option expire or be canceled prior to its exercise
in full or should the number of shares of Stock to be delivered upon the
exercise in full of an Option be reduced for any reason, the shares of Stock
theretofore subject to such Option may be subject to future Options under the
Plan, except where such reissuance is inconsistent with the provisions of
Section 162(m) of the Code.

 
 
3.2
The Company will, at all times, reserve and keep available the number of shares
of Stock necessary to satisfy the requirements of all Awards then outstanding
under this Plan.  The shares of Stock subject to the Plan shall consist of
unissued shares, treasury shares or previously issued shares held by any
Subsidiary of the Company, and such amount of shares of Stock shall be and is
hereby reserved for such purpose.  Any of such shares of Stock that may remain
unsold and that are not subject to outstanding Options at the termination of the
Plan shall cease to be reserved for the purposes of the Plan, but until
termination of the Plan the Company shall at all times reserve a sufficient
number of shares of Stock to meet the requirements of the Plan.

 
 
3.3
In the event of any merger, reorganization, consolidation, recapitalization,
stock  dividend, or other change in corporate structure affecting the Stock, the
Committee shall make an appropriate and equitable adjustment in the number and
kind of shares reserved for issuance under the Plan and in the number and option
price of shares subject to outstanding Options granted under the Plan, to the
end that after such event each Optionee’s proportionate interest shall be
maintained as immediately before the occurrence of such event. The adjustments
described above will be made only to the extent consistent with continued
qualification of the Option under Section 422 of the Code (in the case of an
Incentive Option) and Section 409A of the Code (in the case of grantees
potentially subject to Section 409A of the Code).

 
4.
ELIGIBILITY.

 
 
4.1
The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”) shall include employees, officers and directors of, and, subject to
their meeting the eligibility requirements to participate in an “employee
benefit plan” as defined in Rule 405 promulgated under the Securities Act (as
defined below), consultants and advisors to, the Company or any Subsidiary.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2
In selecting Optionees, and in determining the number of shares to be covered by
each Option granted to Optionees, the Committee may consider any factors it
deems relevant, including without limitation, the office or position held by the
Optionee or the Optionee’s relationship to the Company, the Optionee’s degree of
responsibility for and contribution to the growth and success of the Company or
any Subsidiary, the Optionee’s length of service, promotions and potential.  An
Optionee who has been granted an Option hereunder may be granted an additional
Option or Options, if the Committee shall so determine.

 
5.
OPTIONS GRANTED UNDER THE ORDINANCE.

 
 
5.1
Options granted under Section 102 of the Ordinance (“102 Options”) may be
granted only to Israeli employees and Office Holders excluding any “Controlling
Holders” as such term is defined in the Ordinance.  Options granted under
Section 3(i) of the Ordinance (“3(i) Options”) may be granted only to
consultants and to any Israeli employees or Office Holders who are Controlling
Holders.

 
 
5.2
102 Options shall be either (a) capital gains track options under Section
102(b)(2), in which income resulting from the sale of Stock underlying the
Options is taxed as capital gain (“Capital Gains Options”), (b) ordinary income
track options under Section 102(b)(1), in which income resulting from the sale
of Stock underlying the Options is taxed as ordinary income (“Ordinary Income
Options” and, together with the Capital Gains Options, the “Approved 102
Options”) or (c) options granted pursuant to Section 102(c) (“Unapproved 102
Options”).

 
 
5.3
The Company’s election of the type of Approved 102 Options as Capital Gains
Options or Ordinary Income Options granted to Optionees (the “Election”), shall
be appropriately filed with the Israeli Tax Authorities (the “ITA”) before the
date of  grant of an Approved 102 Option.  Such Election shall become effective
beginning the first grant of an Approved 102 Option under this Plan and shall
remain in effect until the end of the year following the year during which the
Company first granted Approved 102 Options.  The Election shall obligate the
Company to grant only the type of Approved 102 Option it has elected, and shall
apply to all Optionees who were granted Approved 102 Options during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance.  For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Options during such period.

 
 
5.4
Without derogating from anything to the contrary contained herein, solely for
the purpose of determining the tax liability pursuant to Section 102(b)(3) of
the Ordinance, if at the date of grant of Approved 102 Options the Company’s
shares are listed on any established stock exchange or a national market system
or if the Company’s shares will be registered for trading within ninety (90)
days following such date of grant, the value of a share of Stock at such date of
grant shall be determined in accordance with the average value of the Company’s
shares of Stock on the thirty (30) trading days immediately preceding the date
of grant or on the thirty (30) trading days immediately following the date of
registration for trading, as the case may be.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.5
With respect to Unapproved 102 Option, if the Optionee ceases to be employed by
the Company or any Subsidiary, the Optionee shall extend to the Company and/or
its Subsidiary a security or guarantee for the payment of tax due at the time of
sale of shares of Stock, all in accordance with the provisions of Section 102
and the Rules.

 
 
5.6
Trustee.  All Approved 102 Options must be held by a person appointed by the
Company to serve as a trustee and approved by the ITA in accordance with the
provisions of Section 102(a) of the Ordinance (the “Trustee”) in accordance with
the following:

 
 
5.6.1
Approved 102 Options which shall be granted under the Plan and/or any shares of
Stock allocated or issued upon exercise of such Approved 102 Options and/or
other shares of Stock received subsequently following any realization of rights,
including without limitation, bonus shares, shall be allocated or issued to the
Trustee and held for the benefit of the Optionees for such period of time as
required by Section 102 or the Rules (the “Holding Period”).  In the case the
requirements for Approved 102 Options are not met, the Approved 102 Options may
be treated as Unapproved 102 Options, all in accordance with the provisions of
Section 102 and the Rules.

 
 
5.6.2
Notwithstanding anything to the contrary, the Trustee shall not release any
shares of Stock allocated or issued upon exercise of Approved 102 Options prior
to the full payment of the Optionee’s tax liabilities arising from Approved 102
Options which were granted to him and/or any shares of Stock allocated or issued
upon exercise of such Options.

 
 
5.6.3
With respect to any Approved 102 Option, subject to the provisions of Section
102 and the Rules, an Optionee shall not sell or release from trust any shares
of Stock received upon the exercise of an Approved 102 Option and/or any shares
of Stock received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Holding Period required
under Section 102 of the Ordinance.  Notwithstanding the above, if any such sale
or release occurs during the Holding Period, the sanctions under Section 102 of
the Ordinance and under the Rules shall apply to, and shall be borne by, such
Optionee.

 
 
5.6.4
Upon receipt of an Approved 102 Option, the Optionee will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and executed in good faith in relation with the Plan or any Approved 102
Option or shares of Stock granted to him thereunder.

 
 
5.7
The grant of Approved 102 Options shall be conditioned upon the approval of this
Plan by the Israeli Tax Authorities.  In addition, the provisions of the Plan
and/or the Option Agreement shall be subject to the provisions of the Ordinance
and the Tax Assessing Officer’s permit, and the said provisions and permit shall
be deemed an integral part of the Plan and of the Option Agreement.  Any
provision of the Ordinance and/or the said permit which is necessary in order to
receive and/or to keep any tax benefit pursuant to the Ordinance, which is not
expressly specified in the Plan or the Option Agreement, shall be considered
binding upon the Company and the Optionees.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.8
The Committee shall have the authority, without limitation, to determine which
method, the capital gain method or the work income method or any other method
available under Section 102 of the Ordinance, shall be adopted for the purposes
of the Plan and to appoint a Trustee, if the Committee deems it advisable or
necessary.

 
6.
OPTIONS GRANTED UNDER THE CODE.

 
 
6.1
Options granted to employees of the Company or of one of its Subsidiaries (under
Code Section 424(f)), who are not residents of the State of Israel, shall either
constitute incentive stock options within the meaning of Section 422 of the Code
(“Incentive Options”), while certain other Options granted pursuant to the Plan
shall be nonqualified stock options (“Nonqualified Options”).

 
 
6.2
Subject to meeting all applicable requirements, the Committee shall have the
authority, without limitation, to designate which Options granted under the Plan
shall be Incentive Options and which shall be Nonqualified Options.

 
 
6.3
The maximum number of shares of Stock that may be subject to Incentive Options
or Nonqualified Options granted under the Plan to any individual in any calendar
year shall not exceed 100,000 shares (subject to adjustment pursuant to Section
3.3 hereof), and the method of counting such shares shall conform to any
requirements applicable to performance-based compensation under Section 162(m)
of the Code; provided, however, that new employees of the Company or of any
Subsidiary (including new employees who are also officers and directors of the
Company or any Subsidiary), will be eligible to receive Options to purchase up
to a maximum of 200,000 of the Company’s Stock in the calendar year in which
they commence their employment.

 
 
6.4
The aggregate Fair Market Value (as hereinafter defined), determined as of the
date the Incentive Option is granted, of Stock for which Incentive Options are
exercisable for the first time by any Optionee during any calendar year under
the Plan (and/or any other stock  option plans of the Company or any Subsidiary)
shall not exceed $100,000.

 
 
6.5
Optionees shall be required as a condition of the exercise to furnish to the
Company any income or payroll (employment) tax required to be withheld.  In the
case of an Incentive Option, if the Optionee makes a disposition, within the
meaning of Section 424(c) of the Code and regulations promulgated thereunder, of
any share or shares of Stock issued to him upon exercise of an Incentive Option
granted under the Plan within the two-year period commencing on the day after
the date of the grant of such Incentive Option or within a one-year period
commencing on the day after the date of transfer of the share or shares to him
pursuant to the exercise  of  such Incentive Option, he shall, within 10 days
after such disposition, notify the Company thereof.

 
7.
OTHER AWARDS.  All other types of Awards not referenced in Sections 5 and 6 may
be granted to any employee, officer, director or consultant of the Company or
any Parent or Subsidiary; provided that with respect to any consultant, however,
that such consultant is a natural person and the Award is in full or partial
compensation for bona fide services unconnected with any offer and sale of
securities in a capital-raising transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
TERMS AND CONDITIONS OF OPTIONS.  Options granted under the Plan shall be
subject to the following conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

 
 
8.1
OPTION PRICE.  The exercise price of each share of Stock purchasable under the
Options shall be determined by the Committee at the time of grant, subject to
the conditions set forth in the immediately following sentence.  The exercise
price of each share of Stock purchasable under an Incentive Option shall not be
less than 100% of the Fair Market Value (as hereinafter defined) of such share
of Stock on the trading day immediately preceding the date the Incentive Option
is granted; provided, however, that with respect to an Optionee who, at the time
such Incentive Option is granted, owns (within the meaning of Section 424(d) of
the Code) more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, the exercise price per share of Stock
shall be at least 110% of the Fair Market Value per share of Stock on the
trading day immediately preceding the date of grant. The exercise price of each
share of Stock purchasable under any Option other than an Incentive Stock Option
shall not be less than 100% of the Fair Market Value of such share of Stock on
the trading day immediately preceding the date the Option is granted; provided,
however, and notwithstanding any future amendment to the minimum exercise price
of a Nonqualified Option, that if an option granted to the Company’s principal
executive officer or to any of the Company’s other three most highly compensated
officers (other than the principal executive officer and the principal financial
officer) is intended to qualify as performance-based compensation under Section
162(m) of the Code, the exercise price of such Option shall not be less than
100% of the Fair  Market  Value of such share of Stock on the trading day
immediately preceding the date the Option is granted. The exercise price for
each Option shall be subject to adjustment as provided in Section 3.3
herein.  Notwithstanding anything to the contrary contained herein, in no event
shall the exercise price of a share of Stock be less than the minimum price
permitted under the rules and policies of any national securities exchange on
which the shares of Stock are listed.

 
“Fair Market Value” means the closing  price of publicly  traded  shares of
Stock on the principal securities exchange, including the Nasdaq Stock Market,
on which shares of Stock are listed (if the shares of Stock are so listed), or,
if not so listed, the mean between the closing bid and asked prices of publicly
traded shares of Stock in the over-the-counter market, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the Committee in
a manner consistent with the provisions of the Code.
 
 
8.2
OPTION TERM.  The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than ten years after the date such Option is
granted and in the case of an Incentive Option granted to an Optionee who, at
the time such Incentive Option is granted, owns (within the meaning of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or of any Subsidiary, no such Incentive Option
shall be exercisable more than five years after the date such Incentive Option
is granted.

 
 
 

--------------------------------------------------------------------------------

 
 
 
8.3
EXERCISABILITY.  Subject to Section 6.4 hereof, Options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at the time of grant.

 
 
8.4
METHOD OF EXERCISE.  Options to the extent then exercisable may be exercised in
whole or in part at any time during the option period, by giving written notice
to the Company specifying the number of shares of Stock to be purchased,
accompanied by payment in full of the exercise price, in cash, or by check or
such other instrument as may be acceptable to the Committee.  As determined by
the Committee, in its sole discretion, at or after grant, payment in full or in
part may be made at the election of the Optionee (i) in the form of Stock owned
by the Optionee (based on the Fair Market Value of the Stock on the trading day
before the Option is exercised) which is not the subject of any pledge or
security interest, (ii) in the form of shares of Stock withheld by the Company
from the shares of Stock otherwise to be received with such withheld shares of
Stock having a Fair Market Value on the date of exercise equal to the exercise
price of the Option, or (iii) by a combination of the foregoing, provided that
the combined value of all cash and cash equivalents and the Fair Market Value of
any shares surrendered to the Company is at least equal to such exercise price
and except with respect to (ii) above, such method of payment will not cause a
disqualifying disposition of all or a portion of the Stock received upon
exercise of an Incentive Option. An Optionee shall have the right to dividends
and other rights of a stockholder with respect to shares of Stock purchased upon
exercise of an Option at such time as the Optionee has (i) given written notice
of exercise and has paid in full for such shares and (ii) has satisfied such
conditions that may be imposed by the Company with respect to the withholding of
taxes.

 
 
8.5
NON-TRANSFERABILITY OF OPTIONS AND SHARES OF STOCK UNDERLYING OPTIONS.

 
 
8.5.1
Except as provided in Section 8.5.3 hereof, during the lifetime of an Optionee,
only the Optionee (or, in the event of legal incapacity or incompetence, the
Optionee’s guardian or legal representative) may exercise an Option.  Except as
provided in Section 8.5.3 hereof, no Option shall be assignable or transferable
by the Optionee to whom it is granted, other than by will or the laws of descent
and distribution except pursuant to a domestic relations order.

 
 
8.5.2
With respect to Approved 102 Options, as long as Options and/or shares of Stock
are held by the Trustee on behalf of the Optionee, all rights of the Optionee
over the Options and the shares of Stock are personal, and cannot be
transferred, assigned, pledged or mortgaged, other than by will or pursuant to
the laws of descent and distribution.

 
 
8.5.3
An Optionee may transfer by gift all or part of an Option that is not
an  Incentive Option to any “family member” (as that term is defined under Rule
701(c)(3) of the Securities Act, as amended or any successor provision of law);
provided, that (x) there shall be no consideration for any such transfer and (y)
subsequent transfers of transferred Options shall be prohibited except those
made in accordance with this Section 8.5.3 or by will or the laws of descent and
distribution or pursuant to a domestic relations order and otherwise in
compliance with applicable U.S. federal and state and foreign securities laws.
Following any permitted transfer hereunder, any transferred Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to such transfer, provided that for purposes of this Section
8.5.3 the term “Optionee” shall be deemed to refer to the transferee and the
transferee shall agree to be bound by the terms and conditions of the Options
and this Plan.  The events of termination of the employment or other
relationship of Section 8.9 hereof shall continue to be applied with respect to
the original Optionee, following which the Option shall be exercisable by the
transferee only to the extent and for the periods specified in Section 8.6, 8.7,
8.8, or 8.9 hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
 
8.6
TERMINATION BY REASON OF DEATH.  Unless otherwise determined by the Committee at
grant, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates by reason of death, the Options granted to such Employee
may thereafter be exercised, to the extent then exercisable (or on such
accelerated basis as the Committee shall determine at or after grant), by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee, for a period of one year after the date of such death or
until the expiration of the stated term of such Option as provided under the
Plan, whichever period is shorter.

 
 
8.7
TERMINATION BY REASON OF DISABILITY.  Unless otherwise determined by the
Committee at grant, if any Optionee’s employment with or service to the Company
or any Subsidiary terminates by reason of permanent and total disability within
the meaning of Code Section 22(e)(3) (“Disability”), any Option held by such
Optionee may thereafter be exercised, to the extent it was exercisable at the
time of termination due to Disability (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after 30
days after the date of such termination of employment or service or the
expiration of the stated term of such Option, whichever period is
shorter;  provided, however, that, if the Optionee dies within such 30-day
period, any unexercised Option held by such Optionee shall thereafter be
exercisable to the extent to which it was exercisable at the time of death for a
period of one year after the date of such  death or for the stated  term of such
Option, whichever period is shorter.

 
 
8.8
TERMINATION BY REASON OF RETIREMENT.  Unless otherwise determined by the
Committee at grant, if any Optionee’s employment with or service to the Company
or any Subsidiary terminates by reason of Normal or Early Retirement (as such
terms are defined below), any Option held by such Optionee may thereafter be
exercised to the extent it was exercisable at the time of such Retirement (or on
such accelerated basis as the Committee shall determine at or after grant), but
may not be exercised after 90 days after the date of such termination of
employment or service or the expiration of the stated term of such Option,
whichever period is shorter; provided, however, that, if the Optionee dies
within such 90-day period, any unexercised Option held by such Optionee shall
thereafter be exercisable, to the extent to which it was exercisable at the time
of death, for a period of one year  after  the date of such death or for the
stated term of such Option, whichever period is shorter.

 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this paragraph, “Normal Retirement” shall mean retirement from
active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan exists, age 65, and “Early Retirement” shall mean
retirement from active employment with the Company or any Subsidiary pursuant to
the early retirement provisions of the applicable Company or Subsidiary pension
plan or if no such pension plan exists, age 55.
 
 
8.9
OTHER TERMINATION.  Unless otherwise determined by the Committee at grant, if
any Optionee’s employment with or service to the Company or any Subsidiary
terminates for any reason other than death, Disability or Normal or Early
Retirement, the Option shall thereupon terminate, except that the portion of any
Option that was exercisable on the date of such termination of employment or
service may be exercised for the lesser of 90 days after the date of termination
or the balance of such Option’s term if the Optionee’s employment or service
with the Company or any Subsidiary is terminated by the Company or such
Subsidiary without cause (the determination as to whether termination was for
cause to be made by the Committee). The transfer of an Optionee from the employ
of or service to the Company to the employ of or service to a Subsidiary, or
vice versa, or from one Subsidiary to another, shall not be deemed to constitute
a termination of employment or service for purposes of the Plan.  The sale or
other disposition of a Subsidiary will be considered a termination of employment
even if the Optionee continues to be employed by the Subsidiary.

 
 
8.10
OPTION AGREEMENT.  Each Option granted pursuant to the Plan, shall be evidenced
by a written Option Agreement between the Company and the Optionee, in such form
as the Committee shall from time to time approve.  Each Option Agreement shall
state, among other matters, the number of shares of Stock to which the Option
relates, the type of Option granted thereunder (whether a Capital Gains Option,
Ordinary Income Option, Unapproved 102 Option, 3(i) Option, Incentive Option or
Nonqualified Option), the Vesting Dates, the exercise price per share, the
expiration date and such other terms and conditions as the Committee in its
discretion may prescribe, provided that they are consistent with this Plan.

 
9.
CHANGE IN CONTROL.

 
 
9.1
Upon the occurrence of a “Change in Control” (as hereinafter defined), the
Committee may accelerate the vesting and exercisability of outstanding Options,
in whole or in part, as determined by the Committee in its sole discretion.  In
its sole discretion, the Committee may also determine that, upon the occurrence
of a Change in Control, each Outstanding Option shall terminate within a
specified number of days after notice to the Optionee thereunder, and each such
Optionee shall receive, with respect to each share of Company Stock subject to
such Option, an amount equal to the excess of the Fair Market Value of such
shares upon to such Change in Control over the exercise price per share of such
Option;  such amount shall be payable in cash, in one or more kinds of property
(including the property, if any, payable in the transaction) or a combination
thereof, as the Committee shall determine in its sole discretion.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.2
For purposes of the Plan, a Change in Control shall be deemed to have occurred
if:

 
 
9.2.1
a tender offer (or series of related offers) shall be made and consummated for
the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of
the  outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the shareholders of the Company (as of the
time immediately prior to the commencement of such offer), any employee  benefit
plan of the Company or its Subsidiaries, and their affiliates;

 
 
9.2.2
the Company shall be merged or consolidated with another corporation, unless as
a result of such merger or consolidation more than 50% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the shareholders of the Company (as of the time immediately prior
to such transaction), any employee benefit plan of the Company or its
Subsidiaries, and their affiliates;

 
 
9.2.3
the Company shall sell substantially all of its assets to another corporation
that is not wholly owned by the Company, unless as a result of such sale more
than 50% of such assets shall be owned in the aggregate by the shareholders of
the Company (as of the time immediately prior to such transaction), any employee
benefit plan of the Company or its Subsidiaries and their affiliates; or

 
 
9.2.4
a Person (as defined below) shall acquire 50% or more of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record), unless as a result of such acquisition more than 50% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the shareholders of the Company (as of the time immediately
prior to the first acquisition of such securities by such Person), any employee
benefit plan of the Company or its Subsidiaries, and their affiliates.

 
 
9.3
For purposes of this Section 9, ownership of voting securities shall take into
account and shall  include  ownership as  determined  by applying the
provisions  of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act.  In addition, for such  purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; however, a Person shall not include (A) the Company or
any of its Subsidiaries; (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 
 
9.4
The Committee may determine, at its sole discretion, that the terms of Options
granted pursuant to the Plan shall provide for additional benefits to be granted
to the Optionee in the event of a Change in Control.  Any such additional
benefits will not be subject to any tax benefits granted to Optionees in
connection with the Award and will be taxed pursuant to the provisions of the
Ordinance and the Code, as applicable.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
EFFECTIVE DATE OF PLAN; TERM OF PLAN.  The Plan shall be effective on November
26, 2012; provided, however, that the Plan shall subsequently be approved by
majority vote of the Company’s stockholders generally entitled to vote at a
meeting of stockholders not later than November 25, 2013.  No Option shall be
granted pursuant to the Plan on or after November 26, 2022, but Options
theretofore granted may extend beyond that date.

 
11.
PURCHASE FOR INVESTMENT.  Unless the Options and shares covered by the Plan have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or the Company has determined that such registration is unnecessary, each
person exercising an Option under the Plan may be required by the Company to
give a representation in writing that he is acquiring the shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of any part thereof.

 
12.
TAXES.

 
 
12.1
Any tax consequences arising from the grant or exercise of any Option, from the
payment for Stock covered thereby or from any other event or act (of the Company
and/or its Subsidiaries, the Trustee or the Optionee), hereunder, shall be borne
solely by the Optionee.  The Company and/or its Subsidiaries and/or the Trustee
shall withhold taxes according to the requirements under the applicable laws,
rules, and regulations, including withholding taxes at source.  Furthermore, the
Optionee shall agree to indemnify the Company and/or its Subsidiaries and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Optionee.

 
 
12.2
The Company and/or, when applicable, the Trustee shall not be required to
release any Stock certificate to an Optionee until all required payments have
been fully made.

 
 
12.3
To the extent provided by the terms of an Option Agreement, the Optionee may
satisfy any tax withholding obligation relating to the exercise or acquisition
of tocks under an Option by any of the following  means (in addition to the
Company’s right to withhold from any compensation paid to the Optionee by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
subject to the Committee’s approval on the payment date, authorizing the Company
to withhold Shares from the Shares otherwise issuable to the Optionee as a
result of the exercise or acquisition of Shares under the Option in an amount
not to exceed the minimum amount of tax required to be withheld by law; or (iii)
subject to Committee approval on the payment date, delivering to the Company
owned and unencumbered Shares; provided that Shares acquired on exercise of
Options have been held for at least 6 months from the date of exercise.

 
 
12.4
The Company may make such provisions as it may deem appropriate, consistent with
applicable law, in connection with any Options granted under the Plan with
respect to the withholding of any taxes (including capital gains, income or
employment taxes) or any other tax matters.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
PUBLIC OFFERING.  As a condition of Participation in this Plan, each Optionee
shall be obligated to cooperate with the Company and the underwriters in
connection with any public offering of the Company’s securities and any
transactions relating to a public offering, and shall execute and deliver any
agreements and documents, including without limitation, a lock-up agreement,
that may be requested by the Company or the underwriters.  The Optionees’
obligations under this Section 13 shall apply to any Stock issued under the Plan
as well as to any and all other securities of the Company or its successor for
which Stock may be exchanged or into which Stock may be converted.

 
14.
AMENDMENT AND TERMINATION.

 
 
14.1
The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Optionee under any Option
theretofore granted without the Optionee’s consent, and except that no amendment
shall be made which, without the approval of the stockholders of the Company
would:

 
 
14.1.1
materially increase the number of shares that may be issued under the Plan,
except as is provided in Section 3.3;

 
 
14.1.2
materially increase the benefits accruing to the Optionees under the Plan;

 
 
14.1.3
materially modify the requirements as to eligibility for participation in the
Plan;

 
 
14.1.4
decrease the exercise price of an Incentive Option to less than 100% of the Fair
Market Value per share of Stock on the date of grant thereof or the exercise
price of a Nonqualified Option to less than 100% of the Fair Market Value per
share of Stock on the date of grant thereof; or

 
 
14.1.5
extend the term of any Option beyond that provided for in Section 8.2.

 
 
14.2
The Committee may subject to Section 15 substitute new Options for previously
granted Options, including options granted under other plans applicable to the
participant and previously granted Options having higher option prices, upon
such terms as the Committee may deem appropriate.

 
The Committee may also terminate the Plan.
 
 
14.3
It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code, the Treasury Regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules”) and the Committee shall exercise its discretion in granting Awards
hereunder (and the terms of such Awards), accordingly.  The Plan and any grant
of an Award hereunder may be amended from time to time (without, in the case of
an Award, the consent of the Participant) as may be necessary or appropriate to
comply with the Section 409A Rules.

 
15.
RE-PRICING OF OPTIONS; REPLACEMENT OPTIONS.  The Company shall not re-price any
Options or issue any replacement Options unless the Option re-pricing or Option
replacement shall have been approved by the holders of a majority of the
outstanding shares of the voting stock of the Company generally entitled to vote
at a meeting of stockholders.

 
 
 

--------------------------------------------------------------------------------

 
 
16.
GOVERNMENT REGULATIONS.

 
 
16.1
The Plan, and the grant and exercise of Options hereunder, and the obligation of
the Company to sell and deliver shares under such Options, shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.

 
17.
GENERAL PROVISIONS.

 
 
17.1
CERTIFICATES.  All certificates for shares of Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, or other securities commission having
jurisdiction, any applicable Federal or state securities law, any stock exchange
or interdealer quotation system upon which the Stock is then listed or traded
and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 
 
17.2
EMPLOYMENT MATTERS.  The adoption of the Plan shall not confer upon any Optionee
of the Company or any Subsidiary any right to continued employment or, in the
case of an Optionee who is a director, continued service as a director, with the
Company or a Subsidiary, as the case may be, nor shall it interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
any of its employees, the service of any of its directors or the retention of
any of its consultants or advisors at any time.

 
 
17.3
LIMITATION OF LIABILITY.  No member of the Board or the Committee, or any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.  Such indemnification shall be in addition to
any rights of indemnification such person may have as a director or otherwise
under the Company’s incorporation documents, any agreement, any vote of
shareholders  or disinterested directors, insurance policy or otherwise.

 
 
 

--------------------------------------------------------------------------------

 
 
 
17.4
REGISTRATION OF STOCK.  Notwithstanding any other provision in the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States.  The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine.  If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.

 
18.
GOVERNING LAW; JURISDICTION.  The Plan shall be governed by and construed and
enforced in accordance with the laws of the State of Israel applicable to
contracts made and to be performed therein, without giving effect to the
principles of conflict of laws, subject to the terms of Section 1.4 hereof.  The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to the Plan.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


NOTICE OF EXERCISE


Micronet Enertec Technologies, Inc.
Tali Dinar
Chief Financial Officer & Secretary
27 Hametzuda St.
Azur, 58001
Israel


1.
Exercise of Option.  Effective as of today, I, _______________, the undersigned
("Optionee") hereby elects to exercise Optionee's option to purchase _________
shares of Common Stock of the Company under and pursuant to the 2012 Stock
Incentive Plan (the "Plan") and the Option Agreement dated __________ (the
"Agreement").



2.
Delivery of Payment.  Purchaser herewith delivers to the Company the full
Exercise Price of the Options, as set forth in the Option Agreement.



3
Rights as Shareholder.  Until the issuance of the shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Shares, notwithstanding the
exercise of the Option. The shares shall be issued to Optionee as soon as
practicable after the Option is exercised. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in the Plan.



4
Tax Consultation. Optionee understands that he/she may suffer adverse tax
consequences as a result of Optionee's purchase or disposition of the shares.
Optionee represents that he/she has consulted with any tax consultants Optionee
deems advisable in connection with the purchase or disposition of the shares and
that Optionee is not relying on the Company or any of its subsidiaries for any
tax advice.



5
Additional Representations. The Optionee hereby acknowledges that nothing herein
shall obligate the Company to register its shares or any portion of its shares
on any stock exchange.

 
6
Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, successors and assigns.

 
Submitted by:
OPTIONEE
 
Accepted by:
Micronet Enertec Technologies, Inc.
     
Signature
 
By:
     
Print Name
 
Name:
     
Address:
 
Title:
     

Date Received: ____________________
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------